Order entered February 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01485-CV

 DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH AND UHL, LLP,
                               Appellants

                                               V.

                                  KUNAL KAPAI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04027-D

                                           ORDER
        Before the Court is appellee’s February 13, 2019 first unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than March 4,

2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE